Citation Nr: 1014356	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from May 2001 until May 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
a low back disorder.  Veterans are entitled to compensation 
from VA if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Service treatment records show that in March 2002, the 
Veteran injured his cervical spine as a result of a 
parachuting accident.  He suffered a possible loss of 
consciousness and reported pain in his left leg, arm, 
shoulder, neck and head.  The remaining service treatment 
records show no complaints or treatment of low back pain.

Following separation in May 2005, an August 2006 MRI showed 
diffuse dehydration of the lumbar spine discs with mild 
narrowing at the T12-L1, L1-2, and L4-5 levels.  There was 
also evidence of a central annular tear at the L5-S1 level.  
Intermittent complaints of low back pain continue throughout 
the record, but in January 2008 the Veteran stated that the 
pain began following is March 2002 accident.

Based on the record, the Board accepts that the Veteran was 
involved in a parachuting accident in which he sustained an 
unusually hard landing, injuring his cervical spine.  
However, it is found that the Veteran raised no complaints 
during service of any low back injury or symptoms.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be scheduled for a 
VA examination to be conducted by an 
orthopedic or neurologic examiner.  The 
claims file should be made available to 
the examiner, and the following questions 
are to be answered:

Are any findings of the low back of 
common etiology as the Veteran's 
current cervical spine disability (disc 
disease with compression)?

Is the current lumbar spine disorder 
related to the Veteran's cervical spine 
disorder, or any other in-service event 
or injury?

In light of the findings in 2006, is it 
likely that the lumbar disease process 
was present in service?

The examiner is to assume that the Veteran 
participated in parachute landings and 
that in March 2002, he was involved in a 
parachuting accident as described in his 
service treatment records.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


